Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s arguments fled on 03/01/2022.
Status of claims
Claims 1-20 are pending. Claims 1, 3-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 03/10/2022 by the applicant Mr. Leonard Taylor (Reg. 50,376). 

1.	(Currently Amended) A memory comprising:
a pseudorandom number generator configured to generate 
an access key register configured to store 
configured to count
a logic operation circuit configured to generate 
a comparison circuit configured to compare 
a security area to which access is allowed when the comparison result of the comparison circuit indicates that the access key and the authentication key are the same,
wherein the pseudorandom number generator comprises a Linear Feedback Shift Register (LFSR),
wherein the initial value is used as a seed of the LFSR, and
wherein the LFSR has a feedback characteristic which is decided by a coefficient transferred from the memory controller.

2.	(Canceled) 

3.	(Currently Amended) The memory of claim [[2]] 1, wherein the LFSR performs a shift operation in response to a shift command transferred from the memory controller.


4.	(Currently Amended) The memory of claim 1, wherein the logic configured to perform

5.	(Original) The memory of claim 1, 
wherein the security area is included in a memory core, and
wherein the memory core comprises a normal area to which access is allowed, regardless of the comparison result of the comparison circuit.

6.	(Currently Amended) The memory of claim 5, 
wherein the memory further comprises an error correcting circuit configured to correct
wherein the error correcting circuit is disabled when the security area is accessed.


7.	(Currently Amended) The memory of claim 5, further comprising: 
a command decoder configured to generate 
an area determination circuit configured to determine 
a block circuit configured to block 


8.	(Currently Amended) The memory of claim 3, further comprising:
an enable register configured to store 
a coefficient register configured to store 


9.	(Currently Amended) A memory system comprising:
a memory; and
a memory controller configured to control 
wherein the memory comprises:
a pseudorandom number generator configured to generate 
an access key register configured to store 
a counter configured to count 
configured to generate 
a comparison circuit configured to compare 
a security area to which access is allowed when the comparison result of the comparison circuit indicates that the access key and the authentication key are the same,
wherein the pseudorandom number generator comprises a Linear Feedback Shift Register (LFSR),
wherein the initial value is used as a seed of the LFSR, and
wherein the LFSR has a feedback characteristic which is decided by a coefficient transferred from the memory controller.

10.	(Currently Amended) The memory system of claim 9, wherein the memory controller comprises:
a controller pseudorandom number generator configured to generate 
a controller counter configured to count 
a controller logic operation circuit configured to generate 

11.	(Original) The memory system of claim 10, 
wherein the controller pseudorandom number generator is configured in the same manner as the pseudorandom number generator,
wherein the controller counter is configured in the same manner as the counter, and
wherein the controller logic operation circuit is configured in the same manner as the logic operation circuit.

12.	(Original) The memory system of claim 9, 
wherein the pseudorandom number generator comprises a Linear Feedback Shift Register (LFSR),
wherein the initial value is used as a seed of the LFSR, and
wherein the LFSR has a feedback characteristic which is decided by a coefficient transferred from the memory controller.


13.	(Original) The memory system of claim 12, wherein the LFSR performs a shift operation in response to a shift command transferred from the memory controller.

14.	(Currently Amended) The memory system of claim 9, wherein the logic operation circuit comprises a plurality of XOR gates configured to perform

15.	(Original) The memory system of claim 9, 
wherein the security area is included in a memory core of the memory, and
wherein the memory core comprises a normal area to which access is allowed, regardless of the comparison result of the comparison circuit.


16.	(Currently Amended) The memory system of claim 15, 
wherein the memory further comprises an error correcting circuit configured to correct 
wherein the error correcting circuit is disabled when the security area is accessed.

17.	(Currently Amended) The memory system of claim 15, wherein the memory further comprises:
a command decoder configured to generate 
an area determination circuit configured to determine 
a block circuit configured to block 



18.	(Currently Amended) The memory system of claim 13, wherein the memory further comprises:
an enable register configured to store 
a coefficient register configured to store 



19.	(Original) The memory system of claim 13, wherein the memory controller transfers the initial value and the coefficient to the memory during an initialization operation of the memory.

20.	(Currently Amended) A security system comprising client and server devices,
wherein each of the client and server devices includes:
a first circuit configured to generate ing a pseudorandom number based on a seed value and a coefficient; and
a second circuit configured to count 
configured to generate 
wherein the server device further includes:
a fourth circuit configured to generate 
a fifth circuit configured to allow ,
wherein the pseudorandom number generator comprises a Linear Feedback Shift Register (LFSR),
wherein the initial value is used as a seed of the LFSR, and
         wherein the LFSR has a feedback characteristic which is decided by a coefficient transferred from the memory controller.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “a pseudorandom number generator suitable for generating a pseudorandom number using an initial value transferred from a memory controller; an access key register suitable for storing an access key transferred from the memory controller; a counter suitable for counting the number of times that the 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491